139 Ga. App. 168 (1976)
228 S.E.2d 33
MINOR
v.
THE STATE.
52335.
Court of Appeals of Georgia.
Submitted May 24, 1976.
Decided June 24, 1976.
Watson, Spence, Lowe & Chambless, E. Dunn Stapleton, for appellant.
William S. Lee, District Attorney, Loring A. Gray, Jr., Assistant District Attorney, for appellee.
WEBB, Judge.
B. L. Minor appeals his conviction of burglary of a residence.
1. Minor contends that the jury's verdict was *169 contrary to the weight of the evidence. The weight of the evidence "is addressed to the trial court alone, not an appellate court ... Even where an appellant proceeds directly by notice of appeal rather than by motion for new trial, the appellate courts undertake only to determine the sufficiency of the evidence, not to weigh it." Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131). The evidence here was amply sufficient to support the verdict.
2. There was no error in permitting a detective, the nominal prosecutor in the case, to testify after he had remained in the courtroom during testimony of other state witnesses. This practice is "almost universal." Sparks v. State, 121 Ga. App. 115, 117 (173 SE2d 239); Tift v. State, 133 Ga. App. 455 (1) (211 SE2d 409).
Judgment affirmed. Deen, P. J., and Quillian, J., concur.